USCA11 Case: 21-12101      Date Filed: 08/17/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12101
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TERRY WILLIAMS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 6:20-cr-00001-RSB-CLR-17
                   ____________________
USCA11 Case: 21-12101         Date Filed: 08/17/2022    Page: 2 of 3




2                      Opinion of the Court                 21-12101


Before WILSON, NEWSOM, and ANDERSON, Circuit Judges
PER CURIAM:
       Terry Williams appeals the district court’s imposition of
consecutive terms of supervised release following his 161-month
term of imprisonment. The parties agree that the district court’s
oral pronouncement of supervised release was ambiguous and that
extrinsic evidence supports the conclusion that the district court
intended to impose a total of three years’ supervised release—
three years for Count 43 and one year for Count 47, to be served
concurrently—but misspoke and seemingly imposed consecutive
terms of supervised release at the sentencing hearing. After careful
review, we affirm Williams’s written judgment of concurrent
terms of supervised release following his imprisonment.
       The general rule is that, when the oral pronouncement of a
sentence and the written judgment unambiguously conflict, the
oral pronouncement controls. United States v. Joseph, 743 F.3d
1350, 1353, 1356 (11th Cir. 2014). But “[i]f the oral sentence is am-
biguous, then, in an attempt to discern the intent of the district
court at the time it imposed sentence, [we] may consider extrinsic
evidence, including the commitment order.” United States v.
Khoury, 901 F.2d 975, 977 (11th Cir. 1990).
     Here, the parties correctly assert that the district court’s oral
pronouncement of supervised release at Williams’s sentencing
USCA11 Case: 21-12101         Date Filed: 08/17/2022    Page: 3 of 3




21-12101               Opinion of the Court                         3

hearing was ambiguous and that the record supports that the court
intended to impose a total of three years’ supervised release.
        Even without this intent, however, we would affirm the
written judgment. We have recognized “a longstanding excep-
tion” to the general rule—that the oral pronouncement controls—
for “when an oral pronouncement is contrary to law.” Joseph, 743
F.3d at 1353. When the oral pronouncement is contrary to law, we
will affirm the written judgment if the written judgment is not con-
trary to law. See id. at 1356.
       Under 18 U.S.C. § 3624, a defendant’s “term of supervised
release commences on the day the person is released from impris-
onment and runs concurrently with any Federal . . . term of . . . su-
pervised release . . . for another offense to which the person is sub-
ject.” 18 U.S.C. § 3624(e).
       If the intent of the oral sentencing was for consecutive terms
of supervised release, then this case clearly falls within the excep-
tion that we acknowledged in Joseph. The district court’s oral pro-
nouncement of consecutive terms of supervised release would be
contrary to law because it would violate 18 U.S.C. § 3624(e), and
therefore, it does not control here.
      Accordingly, we affirm Williams’s written judgment of con-
current terms of supervised release following his imprisonment.
       AFFIRMED.